STONE, O. J.,
dissenting. — Under the facts set forth in this record, I do not think the remedy by injunction should be allowed. There is no averment that the grantor of the easement is insolvent, and Hannon can obtain ample redress in an action at law for damages. I base my opinion on the fact that another and better outlet is tendered, in lieu of the one sought to be obstructed ; and to grant injunction in a case like the present one has the appearance of operating a great hardship on Wharton, while the injury to Hannon, if any is suffered, is very slight in comparison with it. The granting or withholding injunction in such a case is discretionary, and I think the complainant should be left to his action at law. — Chambers v. Ala. Iron Co., 67 Ala. 353; Davis v. Sowell, 77 Ala. 262; McBryde v. Sayre, 86 Ala. 458; 5 So. Rep. 791; Clifton Iron Co. v. Dye, 87 Ala. 468, 6 So. Rep. 192.